Citation Nr: 1812628	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for flat feet (pes planus).


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1976 to February 1980.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In October 2013, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development.  

In March 2015, the Board denied the Veteran service connection for flat feet on the basis that the evidence of record did not show that the Veteran's pre-existing condition was aggravated beyond its natural progression during his service. 

Thereafter, in an October 2016 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's March 2015 decision to the extent it denied the Veteran's claim for service connection for pes planus.  According to the Court, it was unclear whether the Board had determined that the Veteran's flat feet had increased in severity during service.  

In June 2017, the Board remanded the claim to the AOJ for an addendum opinion to determine whether the Veteran's pes planus was aggravated beyond its natural progression  during service.


FINDING OF FACT

The Veteran's pes planus pre-existed his entry into military service and was not aggravated beyond its natural progression during service.  


CONCLUSION OF LAW

The Veteran's pre-existing pes planus was not aggravated beyond its natural progression in service.  38 U.S.C. §§ 1101, 1131, 1153 (2012); 38 C.F.R. §§ 3.102, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a September 2008 letter.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, in the January 2011 VA Form 9 and in a February 2016 appellate brief to the Court, the Veteran asserted that the VA had failed in its duty to assist by not adequately searching for and retrieving all of his service treatment records (STRs).    

In June 2008 correspondence from the National Personnel Records Center, the Veteran was informed that his original medical records were not located in their files.  The Veteran was further notified that his medical records may have been loaned to VA.  Based on the above information, VA made several requests to obtain the STRs.  

In a February 2013 Formal Finding of the Unavailability of STRs for Army Service from March 3, 1976 to February 29, 1980 (Formal Finding), the AOJ determined that after several requests, all efforts to obtain the Veteran's military records had been exhausted and any further steps to do so would prove futile.  

The Veteran's complete STRs from his period of military service from March 3, 1976 to February 29, 1980 were unavailable, however, VA was able to locate his entrance examination from February 1976 which noted that the Veteran had pes planus.  

In the October 2016 Memorandum Decision, the Court found that that there was not clear error in the Board's earlier March 2015 determination that the duty to assist had been satisfied regarding the efforts to obtain the Veteran's STRs.  To summarize the March 2015 Board determination, the February 2013 Formal Finding explained that the proper procedures for obtaining records were followed and that further attempts to obtain the records would be futile, and this satisfied the duty to assist.  

The Veteran's available STRs, service personnel records, VA treatment records, and private medical records have been obtained.  

The Veteran underwent a VA examination in April 2014.  In its June 2017 remand, the Board found that the examiner's accompanying opinion was insufficient because it did not address the Veteran's lay contentions that he was treated for pes planus in service and was placed on profile for this condition.  

In August 2017, a medical opinion was provided by a VA examiner that addressed the Veteran's lay assertions regarding his pes planus.  The opinion was adequate because it is based on a description of the Veteran's pertinent medical history, a complete review of the claims file, and it addressed the Veteran's lay contentions.  The examiner also provided a rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). A Supplemental Statement of the Case was issued in December 2017.  There was substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Service Connection for Pes Planus

Every person employed in the active military, naval, or air service for six months or more shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C. §1132 (2012). 

However, if, as here, a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service incurrence for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C. § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Service connection is warranted if the preexisting disorder was aggravated by a veteran's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(a) (2017).  The burden is on VA to establish a lack of aggravation of the preexisting disability.  VA must show that there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2017); 38 C.F.R. § 3.306(b) (2017); see also Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  Jensen, 4 Vet. App. 304; Green v. Derwinski, 1 Vet. App. 320 (1991); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Veteran contends that his pre-existing pes planus increased in severity in service and was aggravated beyond its natural progression by his period of service.  The Veteran's entrance examination noted his pre-existing pes planus.  As will be discussed below, the Board finds that the Veteran's pes planus increased in severity during service.  However, there is clear and unmistakable evidence that it was not aggravated beyond its natural progression by his period of service.  

As noted above, the Veteran's STRs are incomplete.  However, he provided competent and credible statements that he experienced a worsening of symptoms in service and was placed on temporary profile for his pes planus, supporting a finding that his pes planus increased in severity in service.  

In an April 2014 VA examination, the examiner diagnosed the Veteran with pes planus which pre-existed his military service.  Regarding the issue of whether the Veteran's military service aggravated his pre-existing pes planus, the examiner noted that the Veteran's condition clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner explained that the Veteran's characteristic calluses and hallus abducto valgus along with a radiographic examination did not possess the findings consistent with worsening of a flatfoot condition beyond its natural progression.  However, as noted in the Board's remand, the examiner did not adequately consider the Veteran's credible statements regarding his treatment for pes planus in service.  Therefore, it is not probative evidence against the Veteran's claim.  

In August 2017, a VA examiner reviewed the record, except for the Veteran's VA Form 9 and December 2008 lay statement.  However, the examiner addressed the Veteran's lay contentions, which were listed in the June 2017 remand directive.  The examiner explained,

[t]reatment of symptomatic pes planus with limited duties is not a criteria to determine that the pes planus has progressed beyo[]nd its natural course during service.  Pes planus with intrinsic myositis or fasciitis or strain from abnormal foot mechanics can be expected with those individuals with pes planus when activity level places more demand on the feet.  This abnormal inflammation/strain will respond favorably with rest and other conservative measures.  It is entirely reversible with appropriate rest etc.  This scenario appears to be more consistent with the patient[']s reported history in the [A]pril 2014 VA foot exam.

The examiner also stated that there was no indication in the Veteran's reported history, the April 2014 examination report, or other objective findings 

[t]hat would indicate pes planus beyo[]nd its natural progression for the patient[']s age.  Some examples of findings would be subluxation midtarsal joints, posterior tibial dysfunction, loss of coupling force between foot and leg, spring ligament/deltoid ligament insufficiency, etc.  

The examiner concluded that there was no evidence to support the conclusion that the Veteran's pes planus had progressed beyond what is appropriate for his age.  

The Board finds the August 2017 opinion and its reasoning to be highly persuasive and constitutes clear and unmistakable evidence that the Veteran's increase in pes planus symptoms during service was not beyond the natural progression of the condition.  Significantly, the examiner noted that the increase in severity of the disability in service was reversible with decrease in activity, and that the markers of aggravation beyond natural progression were not present, supporting the conclusion that the increase in symptoms was temporary.  Additionally, the Veteran's feet were specifically found to be normal at his January 1980 separation examination.  The "L" (lower extremities) portion of his PULHES profile was "1," indicating that the condition in that category would not result in any limitations in military assignments.  See McIntosh v. Brown, 4 Vet. App. 553 (1993).

As noted above, the burden lies with VA to show clear and unmistakable evidence that the increase in severity in service was due to the natural progression of the condition.  The Veteran asserts that his pes planus was aggravated by service.  Although he is competent to report his observable symptoms, such as an increase in subjective symptoms during service, in this case he is not competent to provide a probative opinion regarding aggravation of his pes planus beyond its natural progression.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  This determination requires inquiry into biological process, anatomical relationships, and physiological functioning.  The Veteran in this case has not been shown to have the training, skills, or experience needed to provide such an opinion.  Further, his assertion has been investigated by competent medical professional and found not supportable. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The August 2017 VA opinion provides clear and unmistakable evidence that the increase in severity of the Veteran's pes planus in service was due to the natural progression of the condition, and is more probative than the Veteran's lay assertion.  

Service connection for pes planus based upon aggravation of a pre-existing disability is not warranted.  The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107 (b) (2012).  


ORDER

Entitlement to service connection for pes planus is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


